Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigo et al (JP 60184470 supplied by applicant, translation PTO) in view of Dietrich (DE 19732379 supplied by applicant, translation by PTO) and Gelmetti et al (US 2015/0343552, EP249416) and Toshiaki et al (US 2015/0021307), Houston et al (US 2005/0023253;CN101062530), further in view of Henry et al (US 2015/0283639) and Baba et al (US 2019/0283165) .
Shigo discloses for claim 1: 1. (Currently Amended) An arc welding system of a consumable electrode type(abstract), comprising: - a wire feeding device 1 that feeds welding wire from a wire feeding source 2 to a welding torch 5; and - a power supply device that supplies electric 
The claim differs in that a feeder is expressed as located inside the intermediate housing and in that the power supply device includes a first power supply and a second power supply that are connected in parallel and that supply electric power between the welding wire and the base material, and the first power supply controls power feeding by the first power supply and the second power supply and feeding of welding wire by the wire feeding device.
 Dietrich teaches such a location in fig 1.
Gelmetti teaches such a location in fig 1,6,2,3.

Houston teaches an arc welding system in figure 1. The power supply device includes a main power supply 30, a first power supply, and a slave power supply 32, a second power supply, connected in parallel and supplying power between the welding wire and base material. The main power supply 30 controls supply of power to the main power supply 30 and the slave power supply 32. The system facilitates stable welding.
The advantage is compactness and stability.
The references are in the same field of endeavor and address the same or similar problem as that of applicant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shigo by the locating a feeder inside a housing as taught by Dietrich and Gelmetti for compactness and to use parallel power supplies for wire feeder as taught by Toshiaki and Houston for stability. Wire feed inlet and outlet locations are matters of design choice and optimization. 
The claims further differ in the expressed power supply frequency, current and amplitude.
Henry teaches two power supplies and two wire feeders connected in parallel in par 150,152,157-163, 2130,170,fig 20,22,25). Henry also teaches frequency, current and amplitude for operation.
The advantage is enhanced control and stability.
The references are in the same field of endeavor and address the same or similar problem as that of applicant.

Baba discloses an arc welding method (Fig. 13, reproduced below, Baba) feeding welding wire (control wire feeding Step S713, paragraph [0175] and Fig. 13, Baba) to a base material (“[t]he first base material 50 and the second base material 60 are steel plates made of steel such as mild steel, carbon steel for machine structure use, or alloy steel for machine structure use”. Paragraph [0097], Baba) while supplying welding current having average current of 300A or larger (“in a current range equal to or larger than 450 A and smaller than 550 A, obtained is a state where droplet transfer forms of drop transfer and pendulum transfer are mixed”, paragraph [0218], ¶52 amplitude Baba).


    PNG
    media_image1.png
    482
    269
    media_image1.png
    Greyscale

Further, Baba discloses feeding the welding wire (welding wire 705, paragraph [0155] and Fig. 16, reproduced below, Baba) at a speed of a tip end of the welding wire (“feed speed of the welding wire 705 is set within a range of approximately 5 to 100 m/min”, paragraph [0175], Baba) being inserted into a space of a concave melted portion (molten portion 706, paragraph [0184] and Fig. 16, Baba) formed in the base material (first base material 741 and second base material 742, paragraph [0171] and Fig. 16, Baba) by the arc generated between the tip end and the base material (arc 707 is between the tip of welding wire 705 and base material 741, Fig. 16, Baba).

    PNG
    media_image2.png
    301
    445
    media_image2.png
    Greyscale

Further, Baba discloses periodically alternating (fluctuating between a first state and a second state, paragraph [0185] and Fig. 16, Baba) a small current period (small current period where the bottom part 761 of a concave molten portion 706, paragraph [0229] and Fig. 16, Baba) where droplet is transferred from the tip end to a bottom part of the melted portion (first state, Fig. 16, Baba), and a large current period (large current period where the side part 762 of a concave molten portion 706, paragraph [0229] and Fig. 16, Baba) where droplet is transferred from the tip end to a side part of the melted portion (second state, Fig. 16, Baba); and controlling the welding current (“power source unit 711 causes the power source circuit 711a to supply welding current Iw by using the output instruction signal as a trigger”, paragraph [0166], Baba).
Baba discloses “a large current period and a small current period are not necessarily in a state where the welding current is retained at a constant current value, and the current waveform of welding current, which fluctuates periodically, is not limited to a specific waveform such as rectangular wave…. A large current period is a period when the welding current is averagely large, and a small current period is a period when the welding current is averagely small” (emphasis added) (paragraph [0253]).
Moreover, Baba discloses “the relation between welding current and droplet transfer form illustrated in FIG. 23 is obtained under the above condition such as the wire diameter and the wire projecting length, and is merely one example” (paragraph [0216]).  See also Fig. 24 illustrates the relation of a wire diameter and wire projecting length to a droplet transfer form of a welding wire (paragraph [0094]).

    PNG
    media_image3.png
    200
    482
    media_image3.png
    Greyscale

The advantage is enhanced control and stability doing so would “reduce the amount of puddle agitation, spatter and/or inadvertent shorting of the electrode against the workpiece”.  
The references are in the same field of endeavor and address the same or similar problem as that of applicant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to supplement Shigo-Dietrich-Gelmetti-Toshiaki-Houston-Henry with wire feed speed, where a tip end enters a concave melted portion as recited, where a 
6. (Currently Amended) The arc welding system according to claim 1, wherein a load concerning feed of welding wire passing through the first conduit cable is larger than a load concerning feed of welding wire passing through the second conduit cable(feed motor 3 requires a larger torque/load to unreel, Gelmetti para 25-29).

8. (Currently Amended) The arc welding system according to claim 1, comprising a welding robot having an arm holding the welding torch, wherein the second feeder is located at the arm of the welding robot, and the intermediate wire feeding source is arranged side by side with the welding robot(Dietrich fig 2,3Gelmitti fig 1,3).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See DE 4320405 supplied by applicant fig 1,2 for inlet and outlet alternative locations. O’Donnell teaches two power sources and two wire feeders connected in parallel in para 64,5,50,6 8,fig 17). Kikuo teaches parallel connected power units for reactors or feeders for arc machining. Para 2,3,14,41,42. 
Koshiishi is directed toward a pulsed arc welding method.  Koshiishi (US 2007/0102409)provides insight on how a person of ordinary skill in the art would understand a large current period with fluctuating amperage values. Specifically, Koshiishi teaches a large current period (peak time Tp, Fig. 2, reproduced below, Koshiishi) with an average current (IPavg, Fig. 2, Koshiishi) and a small current period (base time Tb, Fig. 2, Koshiishi) with an  Further, Koshiishi teaches a plurality of peaks in each large current period (IPa, Fig. 2, Koshiishi).  

    PNG
    media_image4.png
    215
    346
    media_image4.png
    Greyscale

Stava is directed toward a pulsed welding method.  Stava (US 6025573) teaches “a single droplet is transferred during each pulse” (col. 6, ll. 40-41 and Fig. 2, reproduced below, Stava).

    PNG
    media_image5.png
    512
    403
    media_image5.png
    Greyscale

One skilled in the art would have been motivated to combine references because doing so would “reduce the amount of puddle agitation, spatter and/or inadvertent shorting of the electrode against the workpiece”.  See Stava, col. 4, ll. 9-10.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for amendments or matter specifically challenged in the argument. Baba teaches the added recitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763